 
 
I 
108th CONGRESS
2d Session
H. R. 5195 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Smith of Michigan (for himself, Ms. Baldwin, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To permanently reenact chapter 12 of title 11 of the United States Code, relating to family farmers. 
 
 
1.Permanent reenactment of chapter 12 
(a)ReenactmentChapter 12 of title 11, United States Code, as reenacted by section 149 of division C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277), is reenacted. 
(b)Conforming amendmentSection 302 of the Bankruptcy, Judges, United States Trustees, and Family Farmer Bankruptcy Act of 1986 (28 U.S.C. 581 note) is amended by striking subsection (f). 
2.Effective dateThis Act and the amendment made by this Act shall take effect on January 1, 2004. 
 
